9 N.Y.2d 845 (1961)
John Kinner, Doing Business under the Name of John Kinner & Associates, Appellant,
v.
Board of Education, Central School District No. 1, Towns of Camillus, Van Buren, Onondaga, Elbridge and Geddes, Onondaga County, Respondent.
Court of Appeals of the State of New York.
Argued March 20, 1961.
Decided April 20, 1961.
Emanuel Harris, Max E. Greenberg and Jerome Reiss for appellant.
Victor Levine and William F. Lynn for respondent.
Concur: Chief Judge DESMOND and Judges DYE, FULD, FROESSEL, VAN VOORHIS, BURKE and FOSTER.
Judgment affirmed, with costs; no opinion.